Citation Nr: 1108594	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-14 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for chronic disability manifested by pain of the cervical spine, to include as secondary to the Veteran's service-connected pelvic strain.

2.  Entitlement to service connection for chronic disability manifested by pain of the thoracolumbar spine, to include as secondary to the Veteran's service-connected pelvic strain.

3.  Entitlement to service connection headaches, to include as secondary to the Veteran's service-connected pelvic strain.

4.  Entitlement to an initial rating in excess of 10 percent for pelvic strain, claimed as stress fracture to the left pelvic bone.

5.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to June 2001.  Further, the record indicates she had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in June 2005 and March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The June 2005 rating decision established service connection for the Veteran's pelvic strain, assigned a noncompensable rating therefore, and denied the claims of service connection for back pain, neck pain, and headache disabilities.  The March 2007 decision increased the rating for the Veteran's service- connected pelvic disability to a 10 percent evaluation throughout the appellate period.

In December 2009, the Board determined that the issue of entitlement to a TDIU was properly before it for appellate consideration pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also remanded the appeal for further development, to include a VA medical examination to determine the current severity of the service-connected pelvic strain, as well as the nature and etiology of the claimed disabilities of the cervical spine, thoracolumbar spine, and headaches.  The Board observes that a VA medical examination was accorded to the Veteran in June 2010 which, as detailed below, is adequate for evaluation of the service-connected pelvic strain.  

For the reasons addressed in the REMAND portion of the decision below, the Board finds that the June 2010 VA medical examination is not adequate for resolution of the service connection claims.  Accordingly, these claims, as well as the TDIU claim, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issue(s) adjudicated by this decision have been completed.

2.  The Veteran's service-connected pelvic strain is not manifested by ankylosis, flail joint, malunion or nonunion of the femur, flexion limited to 30 degrees or more, or abduction lost beyond 10 degrees.

3.  The Veteran's service-connected pelvic strain does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected pelvic strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5250-5255 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's appeal regarding her pelvic strain is from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the Veteran's pelvic strain.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of her claims, to include at the October 2009 Board hearing.  Nothing indicates she has identified the existence of any other relevant evidence that has not been obtained or requested.  In other words, she has not indicated the existence of any outstanding records documenting symptomatology of this service-connected disability that is not reflected by the evidence currently on file.

With respect to the aforementioned October 2009 hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, the testimony of the Veteran, to include the questions posed by her accredited representative, focused on the elements necessary to substantiate the pelvic strain claim; i.e., the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  The VLJ did ask questions to determine the treatment the Veteran has received for her pelvic strain.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further observes the Veteran accorded VA medical examinations in April 2005 and June 2010 which contained findings as to the symptomatology of the service-connected pelvic strain that are consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Board acknowledges that the Veteran has consistently complained of left-sided pain regarding her service-connected pelvic strain.  However, the issue is whether these complaints of pain do or will result in functional impairment to the extent necessary for a rating in excess of 10 percent.  For the reasons stated below, the Board finds that it does not.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Disabilities of the hip and thigh are evaluated pursuant to the criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255.  Initially, the Board observes that the required manifestations for consideration under Diagnostic Code 5250 (ankylosis) and/or 5254 (flail joint) are not shown at any time by the competent medical evidence in this case.  For example, the June 2010 VA examiner detailed that there was no evidence of joint ankylosis of the hips.  In addition, X-rays taken of the pelvis in May 2001 showed normal bilateral hips.  Subsequent X-rays taken as part of the April 2005 VA medical examination were unremarkable without any obvious stress factor.  Bone scan taken as part of the June 2010 VA medical examination was normal.  The June 2010 examination also noted that the left hip showed no deformity, giving way, instability, stiffness, weakness, incoordination, decreased spend of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or symptoms of inflammation.  

There is also no competent medical evidence that this disability resulted in neurologic impairment.  Accordingly, the service-connected pelvic strain is not to be evaluated based on neurologic impairment.

The Board also observes that Diagnostic Code 5251, which evaluates limitation of extension, does not provide for a rating in excess of 10 percent.  As such, it does not provide a basis for the benefit currently sought on appeal.

Diagnostic Code 5252 provides that a 10 percent disability rating is contemplated for flexion of the thigh limited to 45 degrees.  A 20 percent disability rating is warranted for flexion limited to 30 degrees.  A 30 percent disability rating is warranted for flexion limited to 20 degrees.  Finally, a 40 percent disability rating is warranted for flexion limited to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, for impairment of the thigh, where there is limitation of rotation of the affected leg, cannot toe-out more than 15 degrees; or there is limitation of abduction of the thigh and cannot cross legs, a 10 percent evaluation is assigned.  Where there is limitation of abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.  38 C.F.R. § 4.71a.

Normal ranges of hip motion are flexion from zero degrees to 125 degrees; abduction from zero degrees to 45 degrees. 38 C.F.R. § 4.17a, Plate II.

In this case, the record does not reflect the Veteran has limitation of motion due to her pelvic strain to the extent necessary for a rating in excess of 10 percent even when taking into account her complaints of pain.  For example, the April 2005 VA examination noted that the Veteran walked without a cane or brace and did not appear to be in any discomfort while walking; and had a smooth, stable gait.  Range of motion showed straight leg raising or hip flexion with the knee extended was 90 degrees bilaterally without pain; hip flexion of the knee with the knee flexed was 110 degrees bilaterally without pain; external rotation was to 45 degrees without pain; internal rotation was to 30 degrees bilaterally without pain; abduction of the hips was to 45 degrees bilaterally without pain; and adduction to 30 degrees bilaterally without pain.  The examiner also stated that DeLuca factor was 5 percent joint function limited by pain, lack of endurance without fatigability or loss of coordination.  

The more recent June 2010 VA medical examination showed left extension to 110 degrees, extension to 30 degrees, and abduction to 40 degrees.  Her right side was without complaints of pain, with flexion to 120 degrees, extension to 30 degrees, and abduction to 45 degrees.  It was also noted she could cross the left leg over the right, and the right over the left.  For both legs, it was noted that she could toes out to greater than 15 degrees.  Although there was objective evidence of pain following repetitive motion, there was no additional limitations after three repetitions of range of motion; i.e., her pain did not cause additional impairment as demonstrated on repetitive testing.  

In view of the foregoing, the Board finds that the Veteran's service-connected pelvic strain has not resulted in flexion limited to 30 degrees or more, or abduction lost beyond 10 degrees.

Under Diagnostic Code 5255, when there is malunion of the femur with a slight hip disability, then a 10 percent rating is assigned.  When there is malunion of the femur with a moderate hip disability, then a 20 percent rating is assigned.  When there is malunion of the femur with a marked hip disability, then a 30 percent rating is assigned.  Fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent evaluation.  Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion, (spiral or oblique fracture) warrants an 80 percent evaluation.  38 C.F.R. § 4.71a.

The Board acknowledges that the Veteran originally claimed service connection for stress fracture of the left pelvic, and there are references to such a condition in the 2001 service treatment records.  However, as detailed above, X-rays and other radiologic testing has not indicated malunion or nonunion of the femur.  In fact, these tests indicated the hips were essentially normal.  

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a schedular rating in excess of 10 percent for her service-connected pelvic strain.  In making this determination, the Board considered the applicability of "staged" ratings pursuant to Fenderson, supra.  However, as detailed above, the record indicates the symptomatology of this service-connected disability was stable throughout the appeal period, and that there were no distinctive period(s) where it met or nearly approximated the criteria for a higher rating(s).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra- schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected pelvic strain with the established criteria found in the rating schedule.  Here, the competent medical and other evidence of record, to include the Veteran's own contentions, reflect this service-connected disability is primarily manifested by pain and resulting limitation of motion.  Such symptomatology is fully addressed by the rating criteria under which this disability is currently rated.  There are no additional symptoms of the pelvic strain that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for this service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's pelvic strain interferes with her employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In addition, nothing indicates she has been hospitalized during the pendency of this case due to the pelvic strain.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Lastly, the Board notes that in Rice, supra, the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

As noted in the Introduction, the Board has already determined that the issue of entitlement to a TDIU is properly before it for appellate consideration pursuant to Rice, supra.  However, the Board also notes that resolution of the service connection claims may affect the outcome of this claim.  In short, these claims are inextricably intertwined.  As the Board has determined that further development is required with respect to the service connection claims, the Board will defer discussion of the TDIU claim until after this development has been completed.




ORDER

Entitlement to an initial rating in excess of 10 percent for pelvic strain, claimed as stress fracture to the left pelvic bone, is denied.


REMAND

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

The Veteran essentially contends that she currently has disabilities of the cervical and thoracolumbar spines, and headaches, as secondary to her service-connected left pelvic disorder.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board remanded the Veteran's service connection claims in December 2009, in part, for a VA medical examination to address the etiology of these disabilities to include an opinion as to whether they are secondary to the service-connected pelvic strain.  Further, the Board acknowledges that the June 2010 VA medical examination included opinions that the cervical and thoracolumbar spine disabilities were not caused by or the result of or aggravated by the pelvic condition.  The examiner also opined that the Veteran's headaches were not caused by or result of the service-connected pelvic condition.  These opinions were also supported by stated rationale.  However, even though the examiner stated the cervical and thoracolumbar spine disabilities were not aggravated by the pelvic strain, the rationale only appears to address secondary causation, not secondary aggravation.  Moreover, as already indicated, it does not appear any opinion regarding secondary aggravation was even noted for the headaches.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Miller v. West, 11 Vet. App. 345, 348 (1998) (A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.).  The Court has further held that when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In view of the foregoing, the Board finds that the Veteran's VA claims folder must be returned to the clinician who conducted the June 2010 VA medical examination for clarification as to whether the claimed disabilities of the cervical and thoracolumbar spines, and recurrent headaches, have been aggravated by the service-connected pelvic strain.  Any opinion expressed must be supported by stated rationale.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA claims folder should be made available to the examiner who conducted the June 2010 examination for clarification.  Specifically, the examiner must clarify whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current disabilities of the cervical spine, thoracolumbar spine, and headaches were aggravated by her service-connected pelvic strain.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  If it is determined that any of these disabilities were aggravated by the service-connected disability, the examiner should identify the level of disability caused by the pelvic strain, to the extent possible.

Any opinion expressed should be supported by stated rationale, to include if the examiner determines such an opinion cannot be provided without resort to speculation.

If the examiner who conducted the June 2010 VA medical examination is not available, then the requested opinion(s) should be obtained from another appropriately qualified clinician.  Any additional testing or examination deemed necessary by such a clinician should be conducted.

2.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's decision should reflect consideration of both the service connection claims and whether TDIU is warranted in this case.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in November 2010, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


